Citation Nr: 0311461	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  00-08 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
thoracic, cervical, and lumbar spines.

2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from February 1945 to 
October 1966. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefits sought on appeal.  

The veteran's claim was remanded in May 2001.  

REMAND

In November 2002, the Board undertook additional development 
of the veteran's claim seeking service connection for a left 
knee disability, and disabilities of the lumbar, cervical, 
and thoracic spine pursuant to authority granted by 38 C.F.R. 
§ 19.9 (a) (2) (2002).  In Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003) the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R.§ 19.9(a)(2) (2002).  As such, although the Board has 
obtained a copy of the November 2002 addendum to the 
September 2001 examination report, in light of the Federal 
Circuit's decision, the case must be remanded for preparation 
of a supplemental statement of the case (SSOC).  

As such, the veteran's claims should be REMANDED to the RO 
for the following action:
1.  The RO must ensure that all notice 
and duty-to-assist provisions of the 
Veterans Claims Assistance Act of 2000 
(VCAA) are complied with in developing 
these claims.

2.  The RO should obtain all relevant 
current medical records regarding the 
veteran's left knee and cervical, lumbar, 
and thoracic spines. 

3.  The RO should review the November 
2002 addendum to the September 2001 
examination report and readjudicate the 
veteran's claim for service connection 
for disabilities of the cervical spine, 
lumbar spine, and thoracic spine, as well 
as a left hand disability.  If the claim 
remains denied, the RO should provide the 
veteran with a supplemental statement of 
the case (SSOC).  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


